34 Cal. App. 2d 65 (1939)
C. S. HAMPTON, Respondent,
v.
ERICSSON & MUDD (a Copartnership) et al., Appellants.
Civ. No. 2436. 
California Court of Appeals. Fourth Appellate District.  
August 9, 1939.
 Jess G. Sutliff for Appellants.
 A. J. Getz for Respondents.
 Barnard, P. J.
 The respondents have moved to dismiss these appeals or affirm the judgments on the grounds that the appeals were taken for delay only and that the questions raised by the opening brief are so unsubstantial as not to need further argument.
 The respondents recovered judgments totaling about $20,000 for injuries sustained in an automobile collision. In the opening brief it is contended that the damages are excessive, that the evidence is not sufficient to justify the judgments, and that a certain instruction was prejudicially erroneous under the circumstances shown by the evidence. The main questions presented are whether certain employees of the appellants *66 were, at the time, acting within the scope of their employment and whether the court erroneously instructed the jury in connection with that question.
 [1] It not only clearly appears from the moving papers and the opening brief that a decision of this case will require an examination and consideration of the entire record, but it appears that at least two close questions are presented in connection with which the court is entitled to have the assistance of counsel for the respondents.
 The motion is denied.
 Griffin, J., and Haines, J., pro tem., concurred.